     Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 1 of 14 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JEFFREY HINKS, and                             )
CHRISTINA HINKS,                               )
                                               )
      Plaintiffs,                              )
                                               )
      v.                                       )       Case No. 1:21-cv-790
                                               )
VIKING ACQUISITIONS, LLC, and                  )
JERRY VERHAGEN,                                )
                                               )
      Defendants.                              )


                                   COMPLAINT AT LAW

      Plaintiffs, JEFFREY HINKS and CHRISTINA HINKS (“Plaintiffs”), by through their

attorneys, allege the following against Defendants, VIKING ACQUISITIONS, LLC and JERRY

VERHAGEN (“Viking” and “Verhagen” respectively and “Defendants” collectively):

                                      INTRODUCTION

   1. Plaintiffs’ Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

      et seq. (“FDCPA”).

                               JURISDICTION AND VENUE

   2. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k

      FDCPA.

   3. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

      actions may be brought and heard before “any appropriate United States district court

      without regard to the amount in controversy.”



                                               1
  Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 2 of 14 PageID #:2




4. Venue and personal jurisdiction in this district are proper because Defendants do or

   transact business within this district, and a material portion of the events at issue occurred

   in this district.

                                         PARTIES

5. Each Plaintiff is a natural person residing in the Village of Lake in the Hills, McHenry

   County, State of Illinois.

6. Each Plaintiff is a consumer as that term is defined by 15 U.S.C. § 1692a(3).

7. Plaintiffs allegedly owe a debt as that term is defined by 15 U.S.C. § 1692a(5).

8. Viking is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

9. Ver Hagen is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

10. Within the last year, Defendants attempted to collect a consumer debt from Plaintiff.

11. Viking is a New York limited liability company, debt buyer, and national debt collection

   agency headquartered in the City of Niagara Falls, Niagara County, State of New York.

12. Ver Hagen is a natural person residing in the State of New York.

13. Defendants’ businesses include, but are not limited to, collecting on unpaid, outstanding

   account balances.

14. When an unpaid, outstanding account is placed with Defendants it is assigned a file

   number.

15. The principal purpose of Defendants’ businesses is the collection of debts allegedly owed

   to third parties or originally owed to third parties.

16. Defendants regularly collect, or attempt to collect, debts allegedly owed to third parties or

   originally owed to third parties.


                                              2
  Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 3 of 14 PageID #:3




17. During the course of their attempts to collect debts allegedly owed to third parties or

   originally owed to third parties, Defendants send to alleged debtors bills, statements,

   and/or other correspondence, via the mail and/or electronic mail, and initiate contact with

   alleged debtors via various means of telecommunication, such as by telephone and

   facsimile.

18. Defendants acted through their agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

19. Defendants are attempting to collect a consumer debt from Plaintiffs, allegedly arising

   from a Cash Store account.

20. Plaintiffs’ alleged debt owed arises from transactions for personal, family, and household

   purposes.

21. At all times relevant hereto, Viking owned the alleged debt.

22. At all times relevant hereto, Rothman Klein Mediation (“Rothman”) was engaged by

   Defendants to collect the alleged debt.

23. Rothman is a debt collector as that term is defined by 15 U.S.C. § 1692a(6).

24. Alternatively, Rothman is a front or false name used by Defendants to collect consumer

   debts.

25. Rothman is not a juridical entity.

26. Rothman is not registered to do business in the State of Illinois.

27. The relationship between Viking and Rothman is confirmed by the attached collection

   letter (“Exhibit A”) dated June 23, 2020 Plaintiffs received from Rothman.


                                              3
  Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 4 of 14 PageID #:4




28. In or around June 2020, Rothman began calling Plaintiffs in an attempt to collect an alleged

   debt.

29. Rothman calls Plaintiffs on Plaintiffs’ cellular telephone at 815-814-1701.

30. On or about June 23, 2020, Rothman’s collector, who identified himself as “Jim

   McMillan”, left an outrageous voicemail message for Plaintiffs.

31. The above-referenced message is transcribed as follows:

        Hey. This one call and one call only is for Mr. Jeffrey Hinks, social security
        number ending in 7544, sir, issued you in the state of Illinois. Date of birth
        February 22nd, 1979. Mr. Hinks, my name is Jim McMillan. I’m head of the
        fraud litigation department, law offices of Rothman and Klein. We do work for
        McHenry County Court. Unless I speak to you today, sir, Tuesday, June 23rd
        by 11:00 Central Standard Time, in about two hours, we’re going to forward
        paperwork over into the Judge’s chambers, and you’re going to be charged with
        criminal charges of bad checks from Woodforest National Bank, that happened
        all the way back in 2014. We were also sent over surveillance of you going into
        the cash store and you frauded this financial institution, Mr. Hinks. You will be
        served papers at your place of employment, along with Christina Diamond, also
        known as Christina Hinks. Unfortunately, the state of Illinois is a marital state
        so you both will face these charges.

        Let me explain something to you, Mr. Hinks. You can get prison time for bed
        checks here in the state of Illinois. You didn’t actually write out a physical
        check, but when you authorize a financial institution, such as cash store to go
        back into your bank account, to get their money back, that they gave you in
        good faith, that you did not pay back in good faith, and this matter has been
        through 17 collection agencies, you’re in a no-win situation. They’re going to
        place a $2,200 litigation fee on top of your balance today and do a forcible
        recovery for over $5,100. The attorney’s going to cause you $3 to $5,000 for
        the bad checks. So, it looks like you’re going to be out about $10,000 and
        you’re going to have a criminal record. You and Christina Diamonds, social
        ends in, give me a second here, sir. Christina Diamond, also known as Christina
        Hinks, social ends in 7453, issued to her in the state of Illinois. Her date of birth
        is November 18, 1980. She’s going to face the same charges.

        I strongly recommend, Mr. Hinks, that you call Jim McMillan immediately, so
        I can get you out a legal release that exonerate you of these charges. You need
        to call Jim McMillan. I will be calling your supervisor and Christina’s
        tomorrow morning, unless I get a call back by 11:00 Central Standard Time
                                               4
  Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 5 of 14 PageID #:5




        today, Tuesday June 23rd. Jim McMillan, (888) 915-9878. That’s (888) 915-
        9878. My extension, sir, is 104. When returning the phone call, you need to
        reference docket number 1251199. Again, that docket is 1251199. If you do not
        call back, they’ll-….

32. To date, Rothman has not sued Plaintiff.

33. Rothman has never intended to sue Plaintiff.

34. To date, Defendants have not sued Plaintiff.

35. Defendants have never intended to sue Plaintiff.

36. Rothman’s above-referenced actions were an attempt to coerce Plaintiffs into payment of

   the alleged debt.

37. The natural consequences of Rothman’s actions was to unjustly condemn and vilify

   Plaintiffs for their non-payment of the alleged debt.

38. The natural consequences of Rothman’s statements and actions was to produce an

   unpleasant and/or hostile situation between Rothman and Plaintiffs.

39. The natural consequences of Rothman’s actions was to cause Plaintiffs mental distress.

40. Rothman violated the FDCPA based on the following:

       a. Rothman violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequences of which was to harass, oppress, and abuse Plaintiffs in connection

           with the collection of an alleged debt when Rothman engaged in all of the

           harassing misconduct alleged above;

       b. Rothman violated § 1692d(2) of the FDCPA by its use of language the natural

           consequence of which is to abuse the hearer when Rothman’s collector made all

           of the foregoing outrageous threats;

       c. Rothman violated § 1692d(6) of the FDCPA by its placement of telephone calls
                                               5
Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 6 of 14 PageID #:6




       without meaningful disclosure of the caller’s identity when Rothman’s collector

       left a voicemail message for Plaintiffs and stated that he was calling from the “Law

       Offices of Rothman and Klein”;

    d. Rothman violated § 1692e of the FDCPA by its use of any false, deceptive, or

       misleading representation or means in connection with the collection of any debt

       when Rothman engaged in at least the following discrete violations of § 1692e;

    e. Rothman violated § 1692e(1) of the FDCPA by its false representation or

       implication that the debt collector is vouched for, bonded by, or affiliated with the

       United States or any State;

    f. Rothman violated § 1692e(2)(A) of the FDCPA by its false representation of the

       character, amount, or legal status of any debt when Rothman’s collector made

       empty and illegal threats against Plaintiffs;

    g. Rothman violated § 1692e(2)(B) of the FDCPA by its false representation any

       services rendered or compensation which may be lawfully received by any debt

       collector for the collection of a debt;

    h. Rothman violated § 1692e(3) of the FDCPA by its false representation or

       implication that any individual is an attorney or that any communication is from

       an attorney when Defendant’s collector stated that he was calling from the “Law

       Offices of Rothman and Klein”;

    i. Rothman violated § 1692e(4) of the FDCPA by its representation or implication

       that nonpayment of any debt will result in the arrest or imprisonment of any person

       or seizure, garnishment, attachment, or sale of any property or wages of any person


                                          6
Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 7 of 14 PageID #:7




       unless such action is lawful and the debt collector or creditor intends to take such

       action when Rothman’s collector made empty and illegal threats against Plaintiffs;

    j. Rothman violated § 1692e(5) of the FDCPA by its threat to take any action that

       cannot legally be taken or that is not intended to be taken when Rothman’s

       collector made empty and illegal threats against Plaintiffs;

    k. Rothman violated § 1692e(7) of the FDCPA by its false representation or

       implication that the consumer committed any crime or other conduct in order to

       disgrace the consumer;

    l. Rothman violated § 1692e(10) of the FDCPA by its use of any false, deceptive, or

       misleading representation or means in connection with the collection of any debt

       when Rothman engaged in at least the other discrete violations of § 1692e alleged

       herein;

    m. Rothman violated § 1692e(11) of the FDCPA by its failure to disclose in its

       communications with the Plaintiffs that it is attempting to collect a debt and that

       any information obtained will be used for that purpose when Rothman’s collector

       failed to make such disclosures when its collector left a voicemail message for

       Plaintiffs;

    n. Rothman violated § 1692e(14) of the FDCPA by its use of any business, company,

       or organization name other than the true name of the debt collector’s business,

       company, or organization; and

    o. Rothman violated § 1692f of the FDCPA by its use of unfair or unconscionable

       means to collect or attempt to collect any debt when Rothman engaged in all of the


                                         7
     Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 8 of 14 PageID #:8




              foregoing misconduct.

                              COUNT I:
    VIKING ACQUISITIONS, LLC VIOLATED THE FAIR DEBT COLLECTION
                           PRACTICES ACT

   41. Plaintiffs incorporate herein by reference the foregoing paragraphs 1 through 40 of this

      Complaint as though fully stated herein under Count I of Plaintiffs’ Complaint.

   42. As alleged above, Viking is a debt collector as defined by the FDCPA.

   43. Viking engaged the services of fellow debt collector Rothman to collect the alleged debt

      from Plaintiff.

   44. Viking has the burden to monitor the activities of Rothman.

   45. Rothman violated the FDCPA.

   46. Viking is vicariously liable for the unlawful collection activities carried out by Rothman

      on its behalf.

   47. Alternatively, Rothman and Viking are one and the same.

      WHEREFORE, Plaintiff, JEFFREY HINKS and CHRISTINA HINKS, respectfully

request that judgment be entered, both jointly and severally, against Defendant, VIKING

ACQUISITIONS, LLC for the following:

       a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

           U.S.C. § 1692k;

       b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

           Act, 15 U.S.C. § 1692k; and

       c. Any other relief that this Honorable Court deems appropriate.




                                                8
    Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 9 of 14 PageID #:9




                          COUNT II:
JERRY VERHAGEN VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

  48. Plaintiffs incorporate herein by reference the foregoing paragraphs 1 through 40 of this

     Complaint as though fully stated herein under Count II of Plaintiffs’ Complaint.

  49. Verhagen is the owner and principal of Viking.

  50. At all relevant times, acting alone or in concert with others, Verhagen has formulated,

     directed, controlled, had the authority to control, or participated in the acts and practices

     of Viking, and its employees, including the acts and practices set forth in this Complaint.

  51. Employees can be held personally liable under the FDCPA. Robinson v. Managed

     Accounts Receivable Corp., 654 F. Supp. 2d 1051 (C.D. Cal. 2009); see also, Schwarm v.

     Craighead, 552 F. Supp. 2d 1056 (E.D. Cal 2008).

  52. Most courts that have addressed the issue have held that the corporate structure does not

     insulate shareholders, officers, members, or directors from personal liability under the

     FDCPA. See Schwarm v. Craighead, 552 F. Supp. 2d 1056 (E.D. Cal. 2008); Kistner v.

     Law Offices of Michael P. Margelefsky, LLC, 518 F.3d 433 (6th Cir. 2008); Teng v. Metro.

     Retail Recovery, Inc., 851 F. Supp. 61 (E.D.N.Y. 1994); Del Campo v. Kennedy, 491 F.

     Supp. 2d 891 (N.D. Cal. 2006); Brumbelow v. Law Offices of Bennett & Deloney, P.C.,

     372 F. Supp. 2d 615 (D. Utah 2005); Albanese v. Portnoff Law Associates, Ltd., 301 F.

     Supp. 2d 389 (E.D. Pa. 2004); Brink v. First Credit Res., 57 F. Supp. 2d 848 (D. Ar. 1999);

     Pikes v. Riddle, 38 F. Supp2d 639 (N.D. Il. 1998); Ditty v. CheckRite, 973 F.Supp. 1320

     (D. Utah 1997).

  53. Alternatively, as alleged above, Jerry Verhagen is a debt collector as defined by the

     FDCPA.
                                               9
    Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 10 of 14 PageID #:10




   54. Verhagen engaged the services of fellow debt collectors Rothman and Viking to collect the

      alleged debt from Plaintiffs.

   55. Verhagen has the burden to monitor the activities of Rothman and Viking.

   56. Rothman and Viking violated the FDCPA.

   57. Verhagen is vicariously liable for the unlawful collection activities carried out by Rothman

      and Viking on his behalf.

       WHEREFORE, Plaintiff, JEFFREY HINKS and CHRISTINA HINKS, respectfully

request that judgment be entered, both jointly and severally, against Defendant, JERRY

VERHAGEN for the following:

       a. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

           U.S.C. § 1692k;

       b. Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection Practices

           Act, 15 U.S.C. § 1692k; and

       c. Any other relief that this Honorable Court deems appropriate.

DATED: February 11, 2021                     RESPECTFULLY SUBMITTED,



                                      By: /s/ James J. Parr
                                             James J. Parr
                                             SBN: 6317921
                                             Agruss Law Firm, LLC
                                             4809 N. Ravenswood Ave., Suite 419
                                             Chicago, IL 60640
                                             Tel: 312-224-4695
                                             Fax: 312-253-4451
                                             james@agrusslawfirm.com
                                             Attorneys for Plaintiffs



                                                10
Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 11 of 14 PageID #:11




              EXHIBIT A
                                                   Date 02/11/21 Page 12 06/23/2020
               Case: 1:21-cv-00790 Document #: 1 Filed:                  of 14 PageID #:12
      1 Town Center Rd, Suite 560                                 Balance                      $2,940.35
      Boca Raton, FL 33486                                        Settlement Amount            $1,472.00
                                                                  Current Creditor             Viking Acquisitions LLC
                                                                  Capital Link Mgmt Acct#      1251199
                                                                  Original Creditor            Cashstore
                                                                  Original Creditor Acct#      362-1706897




      JEFFERY HINKS
      305 COBBLESTONE CT
      LAKE IN THE HILLS, IL 60156




     Dear JEFFERY HINKS


                                                                          zed to offer you a settlement on the above referenced
     account. Upon receipt of cleared funds, your account will be considered settled in full. Each payment must be received in
     our office no later than the close of business on the date indicated below. This offer represents a substantial savings over
     the actual amount of $2,940.35 owed and is an opportunity for you to take care of this obligation at a greatly reduced cost.
     If payments are not received in the indicated amounts and on or before the date due, this offer is hereby revoked, and
     Capital Link Management is under no further obligation to honor the terms of this offer.




You agree to pay $1,472.00 on 6/23/2020.



     Should you have questions you can reach a professional agent by calling (888-915-9878) Monday
     Thursday from 9:00 AM 7:00 PM and Friday 9:00 AM 2:00 PM Eastern Time.


     This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be used
     for that purpose.


             PLEASE SEE ADDITIONAL NOTICES AND DISCLOSURES ON THE REVERSE SIDE OF THIS LETTER.


                                                    Rothman Klein Mediation
                                                     Phone: (888) 915-9878

                                                             Website

                                               www.rothmankleinmediation.com
    Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 13 of 14 PageID #:13



You may visit www.annualcreditreport.com for a free credit file disclosure once every 12 months or
contact each company directly. TransUnion - www.transunion.com, 800-916-8800, Experian -
www.experian.com, 888-397-3742, Equifax - www.equifax.com, 800-685-1111.

Please be advised that the following state and municipal disclaimers are only applicable to consumers
living in those states or municipalities.


NOTICE OF IMPORTANT RIGHTS:

California - The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt
Collection Practices Act require that, except under unusual circumstances, collectors may not contact
you before 8 a.m. or after 9 p.m. They may not harass you by using threats of violence or arrest or by
using obscene language. Collectors may not use false or misleading statements or call you at work if
they know or have reason to know that you may not receive personal calls at work. For the most part,
collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors
may not contact another person to confirm your location or enforce a judgment. For more
information about debt collection activities, you may contact the Federal Trade Commission at 1-
877-FTC-HELP or www.ftc.gov. Colorado - FOR INFORMATION ABOUT THE COLORADO
FAIR DEBT COLLECTION
PRACTICES ACT, SEE WWW.AGO.STATE.CO.US/CADC/CADCMAIN.CFM. A consumer has
the right to request in writing that a debt collector or collection agency cease further communication
with the consumer. A written request to cease communication will not prohibit the debt collector or
collection agency from taking any other action authorized by law to collect the debt. Massachusetts -
You have the right to make a written or oral request that telephone calls regarding your debt not be
made to you at your place of employment. Any such oral request will be valid for only ten days unless
you provide written confirmation of the request postmarked or delivered within seven days of such
request. You may terminate this request by writing to the debt collector. New York City - Debt
collectors, in accordance with the Fair Debt Collection Practices Act,15 U.S.C. section 1692 et seq.,
are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but
not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii)
repeated phone calls made with the intent to annoy, abuse, or harass. If a creditor or debt collector
receives a money judgment against you in court, state and federal laws may prevent the following
types of income from being taken to pay the debt: (1) Supplemental security income, (SSI); (2) Social
security; (3) Public assistance (welfare); (4) Spousal support, maintenance (alimony) or child support;
(5) Unemployment benefits; (6) Disability benefits; (7) Workers' compensation benefits; (8) Public or
private pensions; (9) Veterans' benefits; (10) Federal student loans, federal student grants, and federal
work study funds; and; (11) Ninety percent of your wages or salary earned in the last sixty days. Utah
- As required by Utah law, you are hereby notified that a negative credit report reflecting on your
credit record may be submitted to a credit reporting agency if you fail to fulfill the terms of your
credit obligations.

PRIVACY STATEMENT: Our Agency wants to inform you of how we will handle confidential
information we obtain about you. Information we collect We may collect nonpublic personal
information about you from the original creditor, consumer reporting agencies, and other parties for
the purposes of acquiring location information as provided for by the Fair Debt Collection Practices
Act, 15 USC § 1692 et seq. Information we disclose We do not disclose any nonpublic personal
information about you to anyone, except as provided for by the Fair Debt Collection Practices Act, 15
USC § 1692 and the Fair Credit Reporting Act, 15 USC § 1681 et seq. Security - Our Agency
restricts access to nonpublic personal information about you to those employees who need to know
that information to process this account. Our Agency maintains physical, electronic and procedural
   Case: 1:21-cv-00790 Document #: 1 Filed: 02/11/21 Page 14 of 14 PageID #:14



safeguards that comply with federal regulations to guard your nonpublic personal information.

 Additional Rights -
        procedure to exercise your privacy rights under those laws or you need additional
        explanations, we will explain your rights.
